Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 12th day of
October, 2011, between Carroll Community Bank, a Maryland state-chartered
commercial bank (“Bank”) and Carroll Bancorp, Inc., a Maryland corporation and a
bank holding company (“Company”) and Russell J. Grimes, a resident of the State
of Maryland (“Employee”).

WHEREAS, the Bank is a wholly owned subsidiary of the Company;

WHEREAS, the Bank and the Company (collectively, the “Employer”) desire to
assure themselves of the continued availability of Employee’s services as
provided in this Agreement; and

WHEREAS, the Employee is willing to be employed by Employer on the terms and
conditions contained herein.

In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

1. DEFINITIONS. Whenever used in this Agreement, the following terms and their
variant forms will have the meaning set forth below:

1.1 “Agreement” means this Agreement and any exhibits incorporated by reference,
together with any amendments made in the manner described in this Agreement.

1.2 “Area” means the geographic area the radius of which is twenty five
(25) miles from the main office of Employer.

1.3 “Board” means the boards of directors of the Bank and the Company.

1.4 “Business of Employer” means the business of providing banking services and
any activities in which Employer is permitted to engage in by the Maryland
Commissioner of Financial Regulation (“Commissioner”) and the Board of Governors
of the Federal Reserve System or any successor agencies thereto.

1.5 “Cause” means, any of the following events or conduct preceding a
termination of employment initiated by Employer:

(a) any act or failure to act that constitutes fraud, dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit, personal
dishonesty, intentional failure to perform stated duties, willful violation of
any law, rule, or regulation (other than a traffic violation or similar
offense), or final cease and desist order;

(b) the conviction of Employee of a felony or crime involving moral turpitude;

(c) Employee’s entering into any transaction or contractual relationship (other
than this Agreement) with, or diversion of business opportunity from, Employer
(other than on behalf of Employer or with the prior written consent of the
Board);

 

88



--------------------------------------------------------------------------------

(d) Employee breaches any of the covenants contained in Sections 5 through 8 of
this Agreement or materially breaches any other portion of this Agreement; or

(e) conduct by Employee that results in removal of Employee as an officer or
employee of Employer pursuant to a written order by any regulatory agency with
authority or jurisdiction over Employer.

1.6 “Change in Control” means any one of the following events:

(a) within any twelve-month period (beginning on or after the Effective Date),
the acquisition by any entity or person or entities or persons acting in concert
of voting securities of either the Bank or the Company representing thirty
percent (30%) or more of the total voting power of all voting securities of the
Bank or the Company, as the case may be;

(b) within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of either the Bank or the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
cease to constitute at least a majority of such board of directors; provided
that any director who was not a director as of the Effective Date will be deemed
to be an Incumbent Director if that director was elected to such board of
directors by, or on the recommendation of, with the approval of or by
ratification of the Board by at least a majority of the directors who then
qualified as Incumbent Directors;

(c) the approval by the stockholders of either the Bank or the Company of a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of either the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or with the
acknowledgment by the parties hereto that a recapitalization does not constitute
a reorganization, merge or consolidation; or

(d) the sale, transfer or assignment of all or substantially all of the assets
of the Company or the Bank to any third party.

1.7 “Company” means Carroll Bancorp, Inc., a Maryland corporation and bank
holding company registered under the Bank Holding Company Act of 1956, as
amended. The Company owns all of the outstanding stock of the Bank.

1.8 “Effective Date” means October 12, 2011.

1.9 “Information” means Confidential Information and Trade Secrets.

1.10 “Confidential Information” means data and information relating to the
Business of Employer (which does not rise to the status of a Trade Secret) which
is or has been disclosed to Employee or of which Employee became aware as a
consequence of or through Employee’s relationship to Employer and which has
value to Employer and is not generally known to its competitors. Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by Employer (except where such public disclosure has
been made by Employee without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.

 

89



--------------------------------------------------------------------------------

1.11 “Good Reason” means any of the following events or conduct occurring
without the consent of Employee:

(a) a material diminution in the authority, duties, and powers, responsibilities
or Base Salary (as defined in Section 4.1.1) of Employee or a material change as
to whom Employee reports, which in the case of Employee is the Board;

(b) the failure of the Board to elect Employee as the President and Chief
Executive Officer of the Bank and the Company;

(c) a material breach of the terms of this Agreement by Employer;

(d) a material diminution in the budget over which Employee retains authority
comparing one year’s budget to the following year’s budget;

(e) a change in the location of the principal office of Employee outside of the
Area, which the parties agree shall constitute a material change provided,
however, that Employee’s vote as a Director of Employer in favor of a change in
the location of the principal office of Employer outside of the Area shall
constitute Employee’s consent to such change in location; or

(f) failure of the Board to nominate Employee to be a director of the Bank and
the Company;

provided, however, that no termination of employment which is triggered by any
conduct or event described in this Section 1.11 shall constitute a termination
of employment for Good Reason, unless Employee has first provided Employer with
the opportunity to cure the event or conduct by giving Employer, within ninety
(90) days (the “Cure Period”) of the initial existence of the event believed by
Employee to constitute a Good Reason, a written notice describing in sufficient
detail Employee’s belief that a Good Reason exists, Employer does not cure the
event or conduct within ninety (90) days after receipt of such notice from
Employee, and Employee terminates employment within thirty (30) days after the
expiration of the Cure Period. Employer may, at its sole discretion, waive the
Cure Period.

1.12 “Permanent Disability” means the inability of Employee to perform
Employee’s duties under this Agreement for ninety (90) days in any one year
measured from the Effective Date (the first year ends on the first anniversary
of the Effective Date, the second year ends on the second anniversary of the
Effective Date and the third year ends on the third anniversary of the Effective
Date) as certified by a physician chosen by Employer and reasonably acceptable
to Employee.

1.13 “Trade Secrets” means all Employer information defined to constitute a
trade secret under applicable law, which may include, but not be limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

90



--------------------------------------------------------------------------------

2. DUTIES.

2.1 Employee is employed as President and Chief Executive Officer of Employer
and will report to the Board. The duties and responsibilities of Employee are
set forth on Exhibit A to this Agreement. Employee must perform and discharge
well and faithfully those duties in addition to any other duties which may be
assigned to Employee from time to time by Employer in connection with the
conduct of its business. In addition to the duties and responsibilities
specifically assigned to Employee pursuant to Section 2.1 of this Agreement,
Employee must:

(a) devote substantially all of Employee’s time, energy and skill to the
performance of the duties of Employee’s employment (reasonable vacations and
reasonable absences due to illness excepted) and faithfully and industriously
perform such duties;

(b) diligently follow and implement all management policies and decisions
communicated to Employee by the Board; and

(c) timely prepare and forward to the Board all reports and accounting as may be
requested of Employee.

2.2 Employee must not during the Term of this Agreement be engaged (during
normal business hours or otherwise) in any other business or professional
activity that is in competition with, conflicts with or otherwise adversely
affects Employee’s job performance with Employer, whether or not such activity
is pursued for gain, profit or other pecuniary advantage. This section shall not
be construed as preventing Employee from:

(a) investing Employee’s personal assets in businesses which are not in
competition with the Business of Employer and which will not require any
services on the part of Employee in their operation or affairs and in which
Employee’s participation is solely that of an investor;

(b) purchasing securities in any corporation whose securities are regularly
traded, provided that such purchase will not result in Employee collectively
owning beneficially at any time five percent (5%) or more of the equity
securities of any business in competition with the Business of Employer; and

(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board approves of such activities prior to Employee’s engaging in them.

3. TERM AND TERMINATION.

3.1 Term. The term of this Agreement is three (3) years commencing on the
Effective Date. Commencing on the first anniversary of the Effective Date and
continuing on each anniversary date thereafter (in each case the “Anniversary
Date”), this Agreement shall renew for one (1) year unless the Employee or
Employer gives the other thirty (30) days prior written notice that such party
will not renew this Agreement. The initial term and any renewals thereof are
referred to as the “Term.” In the event the Employee or Employer gives notice of
non renewal, this Agreement, with the exception of Section 20 hereof, all
obligations of Employer to Employee under this Agreement will terminate at the
expiration of the then existing Term. Sixty (60) days prior to each anniversary
date hereof, the Board of Employer or a committee thereof will conduct a
comprehensive performance evaluation and review of Employee to determine whether
to give notice of non renewal as provided herein. The evaluation and review
shall be documented in the minutes of the Board or committee of Employer.

 

91



--------------------------------------------------------------------------------

3.2 Termination. The employment of Employee under this Agreement may be
terminated prior to the expiration of the Term only as follows, subject to the
conditions set forth below:

3.2.1. By Employer:

(a) for Cause at any time, upon written notice to Employee, in which event
Employer shall have no further obligation to Employee, except for the payment of
any amounts due and owing under Section 4 on the effective date of the
termination; or

(b) without Cause at any time, upon written notice to Employee, in which event
Employer shall make the termination payments under Section 3.7.

(c) upon the death or Permanent Disability of Employee in which event Employer
shall have no further obligation to Employee, except for the payment of any
amounts due and owing under Section 4 on the effective date of the termination.

3.2.2. By Employee:

(a) upon the Permanent Disability of Employee, in which event Employer shall
have no further obligation to Employee, except for payment of any amounts due
and owing under Section 4 on the effective date of the termination.

(b) for Good Reason, in which event Employer shall make the termination payments
under Section 3.7.

(c) without Good Reason at any time, upon thirty (30) days prior written notice
to Employer, in which event Employer shall have no further obligation to
Employee, except for the payment of any amounts due and owing under Section 4 on
the effective date of the termination.

3.2.3. By Employee or Employer upon a change in control or within six (6) months
thereafter; provided that Employee gives at least thirty (30) days’ prior
written notice to Employer of Employee’s intention to terminate this Agreement
with such resignation to be effective immediately at the end of such thirty
(30) day period, in which event Employer will be required to make a termination
payment under Section 3.7 except that if Employee is terminated for Cause,
Section 3.2.1(a) is applicable and no termination payments are due under
Section 3.7; or

3.2.4. At any time upon mutual, written agreement of the parties, in which event
Employer shall have no further obligation to Employee, except for the payment of
any amounts due and owing under Section 4 on the effective date of termination
unless otherwise set forth in the written agreement.

3.3 Effect of Termination. Termination of the employment of Employee pursuant to
Section 3.2 shall be without prejudice to any right or claim, which may have
previously accrued to either Employer or Employee under this Agreement and shall
not terminate, alter, supersede or otherwise affect the terms and covenants and
the rights and duties prescribed in this Agreement. Upon termination of the
employment of Employee pursuant to Section 3.2, Employee shall resign as
director of the Bank and Company.

3.4 Suspension With Pay. Nothing contained in this Agreement shall preclude
Employer from relieving Employee of Employee’s normal duties and suspending
Employee, with pay, during the pendency of any investigation or examination to
determine whether Cause exists for termination of Employee.

 

92



--------------------------------------------------------------------------------

3.5 Suspension Without Pay. If Employee is suspended and/or temporarily
prohibited from participating in the conduct of Employer’s business by a notice
served under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act,
Employer’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, Employer may in its discretion:

(a) pay Employee all or part of the compensation withheld while its contract
obligations were suspended; and/or

(b) reinstate (in whole or in part) any of its obligations, which were
suspended.

3.6 Other Regulatory Requirements.

3.6.1. If Employee is removed and/or permanently prohibited from participating
in the conduct of Employer’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, all obligations of Employer under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the Employer and Employee shall not be affected. If Employer is in
default, as defined in Section (3)(x)(1) of the Federal Deposit Insurance Act,
all obligations under this Agreement shall terminate as of the date of such
default. Further, all obligations under this Agreement shall be terminated,
except to the extent it is determined that continuation of the Agreement is
necessary for the continued operation of Employer:

(a) by the Director (the “Director”) of the Federal Deposit Insurance
Corporation (“FDIC”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of Employer under the authority
of the Federal Deposit Insurance Act; or

(b) by the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems relating to the
operation of Employer or when Employer is determined by the Director to be in an
unsafe or unsound condition.

3.6.2. No vested rights of Employee under this Agreement shall be affected,
except that any payments made to Employee pursuant to this Agreement, including
but not limited to Sections 3.2.2 and 3.7, or otherwise are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and any regulations
promulgated thereunder.

3.7 Termination Payments. Except as otherwise provided in Section 3.7.1, in the
event and only in the event this Agreement is terminated by Employer pursuant to
Section 3.2.1(b) or by Employee pursuant to Section 3.2.2 (b) and a Change in
Control has not occurred, immediately following the effective date of such
termination and continuing thereafter on the normal payroll dates of Employer,
Employer shall pay to Employee as severance pay and liquidated damages an amount
equal to the then current monthly Base Salary for a period equal to the
remaining Term.

In the event and only in the event a Change in Control has occurred and this
Agreement is terminated by Employee or Employer pursuant to Section 3.2.3,
Employee shall be entitled to a “grossed-up” lump sum payment equal to the
amount necessary in order that the net lump sum payment received by the
Employee, after the payment of any taxes payable by the Employee under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), as
the result of the receipt of compensation treated as contingent on the Change in
Control (but before the payment of any other income taxes with respect to such
payment) is equal to 2.99 times his Average Annual Compensation, and except as
otherwise provided in Section 3.7.1 shall be

 

93



--------------------------------------------------------------------------------

paid an estimated amount of such lump sum payment by Employer on the first
normal payroll date following the effective date of termination of this
Agreement, with the balance payable within thirty (30) days thereafter. As used
herein, the term “Average Annual Compensation” means the Employee’s average
annual taxable compensation paid by the Employer during the most recent five
(5) taxable years ending before the date the Change in Control occurs (or such
portion of such period during which the Employee was employed by the Employer).

3.7.1. Notwithstanding Section 3.7, if any stock of the Company or the Bank is
publicly traded on an established securities market or otherwise, and the
Employee is a “specified employee” of the Company or the Bank, as applicable,
within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payments pursuant
to Section 3.7 shall be made prior to the date which is six months after the
Employee’s separation from service. Any amount that would otherwise be paid
prior to such date pursuant to Section 3.7 shall be paid on the first normal
payroll date following the Employee’s separation from service.

4. COMPENSATION AND BENEFITS.

4.1 Compensation. Employee shall receive the following salary and benefits:

4.1.1 Base Salary. During the Term, Employee shall receive a base salary at the
rate of not less than $185,000 per annum, payable in substantially equal
installments in accordance with Employer’s regular payroll practices (“Base
Salary”). Employee’s Base Salary will be reviewed by the Board annually, and
Employee shall be entitled to receive annually an increase in such amount or a
bonus, if any, as may be determined by the Board in its sole discretion.
Employee shall not receive any fees or compensation with respect to his service
as director.

4.1.2 Incentive Compensation.

(a) In addition to Employee’s Base Salary under Section 4.1.1, Employer may, in
its sole discretion, pay Employee a cash bonus as determined each year by the
Board.

(b) Employee shall also be entitled to participate in such other bonus,
incentive and other executive compensation programs as are made available to
senior management of Employer from time to time.

The bonus amounts to which Employee is entitled pursuant to this Section 4.1.2
are referred to as “Incentive Compensation”.

4.2 Business Expenses; Memberships. Employer shall reimburse Employee for:
(a) reasonable business (including travel) expenses, including but not limited
to cell phone expenses, incurred by Employee in the performance of Employee’s
duties, as approved from time to time by the Board; and (b) the dues and
business related expenditures associated with membership in professional
associations which are commensurate with Employee’s position, as approved from
time to time by the Board; provided, however, that Employee must, as a condition
of reimbursement, submit verification of the nature and amount of such expenses
in accordance with reimbursement policies from time to time adopted by Employer
and in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

4.3 Vacation. On a non-cumulative basis Employee shall be entitled to four weeks
vacation in each year of this Agreement in accordance with Employer’s vacation
policy as then in effect, during which Employee’s Base Salary will be paid in
full. Before the first Anniversary Date, Employee shall take no more than two
(2) consecutive weeks vacation at a time and vacations shall be taken at times
mutually agreeable to

 

94



--------------------------------------------------------------------------------

Employee and the Board of Directors of Employer. Employee shall be entitled to
carry over to the next year a maximum of forty (40) hours of leave from any year
in which leave is not used. Employee may have an aggregate carry over maximum of
forty (40) hours. For example if forty (40) hours of leave is not used in year
one and forty (40) hours of leave is not used in year two, Employee will have
forty (40) hours of leave in year three and not 80 hours.

4.4 Benefits. Employee shall be eligible to participate in all health, life
insurance and disability plans offered by Employer to its officers.

4.5 Withholding. Employer may deduct from each payment of compensation under
this Agreement all amounts required to be deducted and withheld in accordance
with applicable federal and state income, FICA, and other withholding
requirements and as specifically authorized by Employee in writing.

5. INFORMATION

5.1 Ownership of Information. All Information received or developed by Employee
while employed by Employer shall remain the sole and exclusive property of
Employer.

5.2 Obligations of Employee. Employee shall: (a) hold all Information in
strictest confidence; (b) not use, duplicate, reproduce, distribute, disclose or
otherwise disseminate Information in any form; and (c) not take or fail to take
any action with respect to Information which would result in any Information
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that Employee is required by law to disclose any
Information, Employee shall not make such disclosure unless (and then only to
the extent that) Employee has been advised by the Company’s legal counsel that
such disclosure is required by law and then only after prior written notice is
given to Employer as soon as Employee becomes aware that such disclosure has
been requested or may be required by law. Section 5 shall survive the
termination of this Agreement with respect to Information for so long as such
information remains Confidential Information or a Trade Secret.

5.3 Delivery upon Request or Termination. Upon request by Employer, and in any
event upon termination of employment, Employee shall immediately deliver to
Employer all property belonging to Employer, including without limitation, all
Information then in Employee’s possession or control.

6. NON-COMPETITION. During the Term and, in the event of Employee’s termination
of employment for Cause or pursuant to Section 3.2.2(c), thereafter for a period
of six (6) months, Employee will not (except on behalf of or with the prior
written consent of Employer), within the Area, either directly or indirectly, on
Employee’s own behalf or in the service or on behalf of others, as a principal,
partner, officer, director, manager, supervisor, administrator, consultant,
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for Employer, engage in any
business which is the same as or essentially the same as the Business of
Employer.

7. NON-SOLICITATION OF CUSTOMERS. During the Term and, in the event of
Employee’s termination of employment, regardless of the reason for such
termination, thereafter for a period of six (6) months, Employee will not
(except on behalf of or with the prior written consent of Employer), on
Employee’s own behalf or in the service or on behalf of others, solicit, divert
or appropriate or attempt to solicit, divert or appropriate, directly or by
assisting others, any business from any of Employer’s customers, including
actively sought prospective customers, with whom Employee has or had material
contact during the last one (1) year of Employee’s employment, for purposes of
providing products or services that are competitive with those provided by
Employer.

 

95



--------------------------------------------------------------------------------

8. NON-SOLICITATION OF EMPLOYEES. During the Term and, in the event of
Employee’s termination of employment, regardless of the reason for such
termination, thereafter for a period of six (6) months, Employee will not,
except for Employee’s Administrative Assistant, if any, on Employee’s own behalf
or in the service or on behalf of others, solicit, recruit or hire away or
attempt to solicit, recruit or hire away, directly or by assisting others, any
employee of Employer, whether or not such employee is a full-time employee or a
temporary employee of Employer and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will.

9. REMEDIES. The covenants contained in Sections 5 through 8 of this Agreement
are of the essence of this Agreement, are reasonable, and are necessary to
protect the business, interests and properties of Employer. Irreparable loss and
damage will be suffered by Employer if Employee breaches any of those covenants.
In addition to all other remedies provided by law or in equity, Employer shall
be entitled to injunctive relief to prevent a breach or potential breach of any
of the covenants.

10. SEVERABILITY. Each provision of this Agreement is separate, distinct and
severable from the other provisions. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision. If any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction, Employer and Employee
expressly direct and authorize that court to modify the provision and to enforce
it as modified.

11. NO SET-OFF BY EMPLOYEE. The existence of any claim, demand, action or cause
of action by Employee against Employer, whether predicated upon this Agreement
or otherwise, shall not constitute a defense to the enforcement by Employer of
any of its rights under any provision of this Agreement, including but not
limited to Sections 5 through 8.

12. NOTICE. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, will be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices may be delivered by hand,
facsimile transmission or overnight courier, in which event the notice shall be
deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties at the
following addresses:

 

If to Employer:    Carroll Community Bank    1321 Liberty Road    Sykesville,
Maryland 21784 With copy to:    Frank C. Bonaventure    OBER | KALER    100
Light Street    Baltimore, Maryland 21202 If to Employee:    Russell J. Grimes
   2937 Lonesome Dove Road    Mt. Airy, Maryland 21771

13. ASSIGNMENT. Neither party to this Agreement may assign or delegate any of
its rights and obligations under this Agreement without the written consent of
the other party.

 

96



--------------------------------------------------------------------------------

14. WAIVER. A waiver by Employer of any breach of this Agreement by Employee
shall not be effective unless in writing, and no waiver shall operate or be
construed as a waiver of any provision of this Agreement or another breach.

15. ATTORNEYS’ FEES. Each party hereto will be responsible for its own legal
fees in any dispute under this Agreement.

16. APPLICABLE LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of Maryland. In any judicial action pertaining to
this Agreement, the parties shall submit to venue and personal and subject
matter jurisdiction in the appropriate state court located in Carroll County,
Maryland and shall refrain from challenging the venue or jurisdiction in that
court.

17. INTERPRETATION. Words importing the singular form shall include the plural
and vice versa. The terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof”
and any similar terms refer to this Agreement. Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction or effect.

18. ENTIRE AGREEMENT. This Agreement embodies the entire and final agreement of
the parties on the subject matter of this Agreement and supersedes and replaces
all prior promises, representations, and statements regarding that subject. This
Agreement may not be modified except by a writing signed by Employee and a duly
authorized representative of Employer.

19. RIGHTS OF THIRD PARTIES. Nothing expressed in this Agreement confers upon
any person or entity, other than the parties and their permitted assigns, any
rights or remedies under this Agreement.

20. INDEMNIFICATION. During the Term and thereafter, Employer shall indemnify
Employee (and his heirs, executors and administrators) to the fullest extent
permitted under Maryland law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
of officer of Employer (whether or not he continues to be an officer or director
at the time of incurring such expenses or liabilities) (the “Actions”), such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements (such
settlements must be approved by the Board). During the Term and thereafter,
Employer shall advance reasonable costs and expenses, including reasonable
attorney’s fees, to Employee (and his heirs, executors and administrators) with
respect to Actions to the fullest extent permitted under Maryland law. Such
indemnification shall not extend to matters as to which Employee is finally
adjudged to be liable for willful misconduct in the performance of his duties.

21. SURVIVAL. The obligations of the Employee pursuant to Sections 5 through 8
and Employer pursuant to Section 20 of this Agreement shall survive the
termination of Employee’s employment.

22. SOURCE OF PAYMENTS. All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Bank. The Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if such amounts and benefits due from the Bank are
not timely paid or provided by the Bank, such amounts and benefits shall be paid
or provided by the Company.

 

97



--------------------------------------------------------------------------------

EXHIBIT A

 

Job Title: President and Chief Executive Officer

Subject to Board direction, the Officer shall have responsibility for the
general management of the business and affairs of Employer and its subsidiaries,
if any, and shall perform all duties and shall have all powers which are
commonly incident to the offices of President and Chief Executive Officer or
which, consistent with those offices, are delegated to him by the Board. The
Officer’s duties include, but are not limited to:

Making recommendations to the Board concerning the strategies, capital
structure, tactics, and general operations of the Employer;

Managing the day-to-day operations of the Employer;

Supervising other officers and employees of the Employer;

Promoting the Employer and its services;

Recruiting, promoting, replacing, evaluating, and determining compensation of
employees, other than himself, all within the Employer’s budget approved by its
Boards of Directors;

Managing the efforts of the Employer to comply with applicable laws and
regulations and any administrative and enforcement document requirements,
including taking reasonable steps within his authority to help assure that the
Employer will maintain and (acceptable) regulatory posture;

Providing complete, timely, and accurate reports to the Board regarding the
material affairs and the condition of the Employer; and

Promoting the effectiveness of the Board by providing timely and complete
information and reports.

 

Reports to: Board of Directors

 

98